Frankum, Justice.
1. This is a declaratory judgment action brought under Ga. L. 1945, p. 137, et seq. (Code Ann. Ch. 110-11). While the petition prays for a temporary restraining order and an interlocutory injunction, it is apparent that the sole purpose of the plaintiffs in seeking such orders was “to maintain the status pending the adjudication of the questions.” Such prayers do not make the case an equitable one. U. S. Cas. Co. v. Ga. S. & F. R. Co., 212 Ga. 569 (94 SE2d 422).
2. While a class action is a suit in equity (City of Atlanta v. Ga. Society of Prof. Engineers, 220 Ga. 62 (137 SE2d 41)), the mere statement contained in the introductory paragraph of a petition that the plaintiffs named in the petition bring the suit “on behalf of themselves and all others similarly situated” does not, without more, make the action a class action.
3. The case, not being one within the jurisdiction of this court, must be

Transferred to the Court of Appeals.


All the Justices concur.